IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00007-CR
 
Julio Nava,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 24215CR/A
 

ABATEMENT ORDER

 
On October 15, 2007, we sent a letter to Appellant
informing him that his retained trial counsel’s motion to withdraw had been
granted and that the reporter’s record had not been filed apparently because
Appellant had failed to pay or make arrangements to pay the reporter’s fee for
preparation of the record.  Appellant has not responded to this letter from the
Court, nor has he responded to our October 15, 2007 letter informing him that
the Docketing Statement was due by November 5, 2007.
The Court abates this cause to the trial court
with instructions to hold a hearing to determine: (1) whether
Appellant still desires to proceed with the appeal; (2) whether Appellant is
indigent and entitled to appointed counsel and whether he desires appointed
counsel; and (3) whether Appellant desires to represent himself.  See Tex. R. App. P. 38.8(b)(2); Fewins
v. State, 170 S.W.3d 293 (Tex. App.—Waco 2005, order) (Fewins
contains an extended discussion of these issues).
The trial court shall conduct the hearing within
thirty days after the date of this order.  The trial court clerk and court
reporter shall file supplemental records within forty-five days after the date
of this order.  See Fewins, 170 S.W.3d at 296-97.
             

                          
                                                         PER CURIAM
 
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
abated
Order issued and filed
December 12, 2007
Do not publish